DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Species A: Embodiment of Fig. 4 where common layer 112 is over pixel electrode 181 and partition 216.

    PNG
    media_image1.png
    284
    535
    media_image1.png
    Greyscale

Species B: Embodiment of Fig. 5 where there are two common layers 112 and 114 one top of the other over pixel electrode 181 and partition 216. This embodiment is different than Species A.

    PNG
    media_image2.png
    275
    538
    media_image2.png
    Greyscale

Species C: Embodiment of Fig. 7 where there is a light blocking layer 219a separating the partition 216. This embodiment is different than Species A and B.

    PNG
    media_image3.png
    316
    533
    media_image3.png
    Greyscale

Species D: Embodiment of Fig. 8 where there is a spacer 219b over the partition 216. This embodiment is different than Species A, B and C.

    PNG
    media_image4.png
    302
    524
    media_image4.png
    Greyscale


Species E: Embodiment of Fig. 9 where the design of the resin layer 159 is different from Species C. This embodiment is different than Species A, B, C and D.

    PNG
    media_image5.png
    306
    532
    media_image5.png
    Greyscale

Species F: Embodiment of Fig. 10 where the design of the light blocking layer 219a is different from other Species. This embodiment is different than Species A, B, C, D and E.

    PNG
    media_image6.png
    309
    533
    media_image6.png
    Greyscale

Species G: Embodiment of Fig. 12 where a new partition layer 217 is introduced that blocks visible light. This embodiment is different than Species A, B, C, D, E and F.

    PNG
    media_image7.png
    321
    527
    media_image7.png
    Greyscale

Species H: Embodiment of Fig. 14 where transistors 201, 205 and 206 are incorporated into the device. This embodiment is different than Species A, B, C, D, E, F and G.

    PNG
    media_image8.png
    391
    790
    media_image8.png
    Greyscale

Species I: Embodiment of Fig. 16 where the design of light blocking layer 219a is different from Species H. Overall, this embodiment is different than Species A, B, C, D, E, F, G and H.

    PNG
    media_image9.png
    406
    792
    media_image9.png
    Greyscale

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art due to their recognized divergent subject matter and design. 
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The inventions as claimed have nothing of record to show them to be obvious variants. The claims to the different species require a different field of 
Applicant is advised that the reply to this requirement to be complete must include 
(i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and 
(ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 (a) of the other invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-483-7233.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


03/15/2022